Citation Nr: 1435243	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to dependency and indemnity compensation (DIC), with the appellant seeking recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is the adult son of a Veteran who served on active duty from December 1941 to July 1942.  The Veteran died in July 1942 (during service).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the Manila, the Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO reopened the appellant's claim of entitlement to DIC and decided it on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  An unappealed August 1980 rating decision denied the appellant's claim of entitlement to DIC on the basis that he could not be recognized as a helpless child of the Veteran because he was married and because it was not shown that he was permanently incapable of self-support prior to attaining the age of 18 years.

2.  Evidence received since the August 1980 rating decision continues to show that the appellant has remained married; does not relate to an unestablished fact necessary to substantiate the claim of entitlement to DIC (based on recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years); and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of entitlement to DIC, with the appellant seeking recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA has no application where (as here) under governing law (38 U.S.C.A. § 101(4)(A)(ii)) the appellant is not a proper claimant for the benefit sought.  No amount of notice or assistance would enable him to obtain the benefit sought.

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The appellant's claim of entitlement to DIC was denied by an August 1980 rating decision essentially on the basis that he could not be recognized as a helpless child of the Veteran because he was married and because it was not shown that he was permanently incapable of self-support prior to attaining the age of 18 years (his 18th birthday was on October 16, 1957).  He was furnished notice of that determination and of his appellate rights.  He did not appeal that decision, nor did he submit new and material evidence within one year following notice; therefore it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The pertinent evidence of record at the time of the August 1980 rating decision clearly documents that the appellant was married.  A search of marriage records conducted in July 1980 revealed that the appellant married his wife ([redacted]) in January 1962.

The pertinent evidence of record received since the August 1980 rating decision continues to document that the appellant is still married to Rosita.  A June 2010 report of contact, authored by a Veterans Service Representative (VSR) at the RO, documents that the appellant went to the RO to check on the status of his claim and that he was accompanied by "his wife, [redacted], and his son, [redacted]."  The VSR documented telling the appellant that for VA purposes, a "child" is someone unmarried.

For purposes of determining eligibility as a claimant under Title 38, a "child" is a person who must be unmarried and who must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.  Marriage of a child shall not bar the furnishing of benefits if the marriage was void or has been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion.  38 U.S.C.A. § 103(e); C.F.R. § 3.55(b).  On and after November 1, 1990, a child is not entitled to reinstatement of benefits upon termination of a marriage.  See Pub. L. No. 101-508, 104 Stat. 1388 (1990).

As the claim of entitlement to DIC was previously denied on the basis that the appellant could not be recognized as a helpless child of the Veteran because he was married and because it was not shown that he was permanently incapable of self-support prior to attaining the age of 18 years, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that his marriage was void or legally annulled, and if so, then evidence not previously of record that tends to show that he was permanently incapable of self-support prior to attaining the age of 18 years.

While the aforementioned evidence received since the August 1980 rating decision is new (to the extent that it was not previously associated with the record), it is not material, as such evidence does not show that the appellant's marriage was void or legally annulled.  On the contrary, the evidence received since the August 1980 rating decision confirms that the appellant is still legally married.

The evidence received since the August 1980 rating decision continues to show that the appellant has remained married; does not relate to an unestablished fact necessary to substantiate the claim of entitlement to DIC (based on recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years); and does not raise a reasonable possibility of substantiating such claim.  Therefore, such evidence is not new and material, and the claim may not be reopened.  38 U.S.C.A. § 5108.

Furthermore, because the appellant was married throughout the pendency of the current claim, the Board concludes that he is not a proper claimant for DIC under the governing Statute (38 U.S.C.A. § 101(4)(A)(ii)) or Regulations (38 C.F.R. §§ 3.57(a)(1), 3.356), and therefore he is not eligible for DIC as a helpless child of the Veteran as a matter of law.  The Board has no authority to grant a benefit that is not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  Therefore, the appeal must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App.426 (1994).


ORDER

The appeal to reopen a claim of entitlement to DIC, with the appellant seeking recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


